SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934* Infinity Cross Border Acquisition Corporation (Name of Issuer) Ordinary Shares, No par value (Title of Class of Securities) VGG4772R10101 (CUSIP Number) November 20, 2012 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) (Page 1 of 8 Pages) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1The Ordinary Shares have no CUSIP number. The ISIN number for the OrdinaryShares is VGG4772R1010. CUSIP No.VGG4772R1010 13G Page 2 of 8 Pages 1 NAME OF REPORTING PERSON Polar Securities Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 532,699 Shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 532,699 Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 532,699 Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.4% 12 TYPE OF REPORTING PERSON IA CUSIP No.VGG4772R1010 13G Page 3 of 8 Pages 1 NAME OF REPORTING PERSON North Pole Capital Master Fund 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 532,699 Shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 532,699 Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 532,699 Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.4% 12 TYPE OF REPORTING PERSON CO CUSIP No.VGG4772R1010 13G Page 4 of 8 Pages Item 1(a). NAME OF ISSUER The name of the issuer is Infinity Cross Border Acquisition Corporation (the "Company"). Item 1(b). ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES The Company's principal executive offices are located at c/o Infinity - C.S.V.C. Management Ltd., 3 Azrieli Center (Triangle Tower) 42nd Floor, Tel Aviv, Israel 67023. Item 2(a). NAME OF PERSON FILING This statement is filed by: (i) North Pole Capital Master Fund ("North Pole"), a Cayman Islands exempted company, with respect to the Shares (defined in item 2(d) below) reported in this Schedule 13G directly beneficially owned by it; and (ii) Polar Securities Inc. ("Polar Securities"), a company incorporated under the laws on Ontario, Canada, serving as investment advisor to North Pole with respect to the Shares reported in this Schedule 13G directly beneficially owned by North Pole. The foregoing persons are hereinafter sometimes collectively referred to as the "Reporting Persons." Item 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE The address of the business office of each of the Reporting Persons is 401 Bay Street, Suite 1900, PO Box 19, Toronto, Ontario M5H 2Y4, Canada. Item 2(c). CITIZENSHIP The citizenship of each of the Reporting Persons is set forth above. Item 2(d). TITLE OF CLASS OF SECURITIES Ordinary Shares, No par value (the "Shares") Item 2(e). CUSIP NUMBER The Ordinary Shares have no CUSIP number. The ISIN number for the OrdinaryShares is VGG4772R1010. Item 3. IF THIS STATEMENT IS FILED PURSUANT TO Rules 13d-1(b), OR 13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS A: (a) ¨ Broker or dealer registered under Section 15 of the Act; (b) ¨ Bank as defined in Section 3(a)(6) of the Act; (c) ¨ Insurance company as defined in Section 3(a)(19) of the Act; CUSIP No.VGG4772R101 13G Page 5 of 8 Pages (d) ¨ Investment company registered under Section 8 of the Investment Company Act of 1940; (e) ¨ An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) ¨ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) ¨ A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) ¨ A non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J); (k) ¨ Group, in accordance with Rule 13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4. OWNERSHIP The percentages used herein are calculated based upon 7,187,500 Shares reported to be outstanding in the Company's Current Report on Form 6-K filed on July 27, 2012. A. Polar Securities (a) Amount beneficially owned:532,699 (b) Percent of class: 7.4% (c) (i) Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote:532,699 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition of:532,699 B. North Pole (a) Amount beneficially owned:532,699 (b) Percent of class:7.4% (c) (i) Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote:532,699 (iii) Sole power to dispose or direct the disposition:0 (iv) Shared power to dispose or direct the disposition:532,699 Item 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS Not applicable. Item 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable. CUSIP No.VGG4772R101 13G Page 6of 8 Pages Item 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY OR CONTROL PERSON Not applicable. Item 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP Not applicable. Item 9. NOTICE OF DISSOLUTION OF GROUP Not applicable. Item 10. CERTIFICATION Each of the Reporting Persons hereby makes the following certification: By signing below each Reporting Person certifies that, to the best of his or its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No.VGG4772R1010 13G Page 7 of 8 Pages SIGNATURES After reasonable inquiry and to the best of his or its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. DATE:November 30, 2012 POLAR SECURITIES INC. /s/ Paul Sabourin Name: Paul Sabourin Title:Chief Investment Officer NORTH POLE CAPITAL MASTER FUND By:Polar Securities Inc., its investment manager /s/ Paul Sabourin Name: Paul Sabourin Title:Chief Investment Officer DOC ID - 19362303.1 CUSIP No.VGG4772R101 13G Page 8 of 8 Pages EXHIBIT 1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13G shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein and therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. DATE:November 30, 2012 POLAR SECURITIES INC. /s/ Paul Sabourin Name:Paul Sabourin Title:Chief Investment Officer NORTH POLE CAPITAL MASTER FUND By:Polar Securities Inc., its investment manager /s/ Paul Sabourin Name:Paul Sabourin Title:Chief Investment Officer
